19-23827-rdd        Doc 68     Filed 06/04/20 Entered 06/04/20 10:10:49            Main Document
                                            Pg 1 of 1

           500 Bausch & Lomb Place
             Rochester, NY 14604                                             P 855-227-5072
                                                                             F 585-454-0302
                                                                     bkinbox@woodsdefaultservices.com




                                             June 4, 2020
Honorable Judge Robert D Drain
300 Quarropas Street
Room 248
White Plains, NY 10601

Re:               Larry B. Weinstein
Case No.:         19-23827-rdd
Property Address: 32 Prospect Street, Spring Valley, NY 10977

Dear Honorable Judge Drain:

        The Secured Creditor, Wells Fargo Bank, N.A., hereby withdraws the Notice of
Appearance that was filed on December 5, 2019 (ECF 27). The loan has service transferred to
Specialized Loan Servicing LLC as of May 1, 2020. Our office will not be representing the new
servicer on the Motion for Relief from Stay that was filed on March 23, 2020 (ECF 55). We have
been advised that this matter will be handled by Gross Polowy, LLC.

                      If you have any further questions, please feel free to contact me.

                                           Very truly yours,

                                     WOODS OVIATT GILMAN LLP

                                       /s/ Brittany J. Maxon, Esq.

                                        Brittany J. Maxon, Esq.



Cc:    Harvey S. Barr (via ECF)




100762-1
